                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

CHRIS IANNOTTI, individually and )
for others similarly situated,   )
                                 )
              Plaintiff,         )
                                 )
vs.                              )               Case No. 20-cv-958-DWD
                                 )
WOOD GROUP MUSTANG,              )
                                 )
              Defendant.         )

                           MEMORANDUM AND ORDER

DUGAN, District Judge:

       Plaintiff Chris Iannotti, individually and on behalf of others similarly situated,

brings this complaint against Defendant Wood Group Mustang, alleging violations of the




claim as a nationwide collective action under 29 U.S.C. § 216(b), and the Illinois-law

claims as a class action under Federal Rule of Civil Procedure 23.




Procedure 12(b)(6) and moves to dismiss Plaint

jurisdiction pursuant to Federal Rule of Civil Procedure 12(b)(2). Plaintiff timely opposed

the Motion (Doc. 37), and the parties also submitted supplemental briefing (Doc. 40; Doc.

41). On June 1, 2021, the Court held a hearing




                                            1
                                                                                                  1   The Court

took the remaining arguments under advisement (Doc. 46). Having considered the



of personal jurisdiction will be denied without prejudice to renewal after a ruling on

conditional certification.

                                                Background



jurisdiction pursuant to Federal Rule of Civil Procedure 12(b)(2). Defendant does not

                                                                            claims brought by the named

plaintiff, Iannoti, but instead contends that the Court lacks personal jurisdiction over

potential claims brought by employees who di

                  2.   When challenged, Plaintiff bears the burden of establishing personal

jurisdiction. N. Grain Mktg., LLC v. Greving, 743 F.3d 487, 491 (7th Cir. 2014). Where, as

                                                            ased on the submission of written materials

                                                                                              prima facie case



1For the purposes of this Order, the Court notes that to survive a motion to dismiss brought pursuant to
Rule 12(b)(6), a complaint must include enough factual content to give the opposing party notice of what
the claim is and the grounds upon which it rests. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007);
Ashcroft v. Iqbal
                                                         pprise Defendant of the claims against it and state a
plausible claim for relief. See Iqbal, 556 U.S. at 678 (stating that to survive a motion to dismiss, a complaint
                                                            draw the reasonable inference that the defendant is
                                                          smiss for failure to state a claim was therefore denied.

2The FLSA authorizes collective actions by employees
U.S.C. § 216(b). Unlike class actions under Fed. R. Civ. P. 23, collective actions under the FLSA require
                                                                                                   DeKeyser v.
Thyssenkrupp Waupaca, Inc., 860 F.3d 918, 920 (7th Cir. 2017); Espenscheid v. DirectSat USA, LLC, 705 F.3d 770,
771-72 (7th Cir. 2013).

                                                        2
of personal ju                    Id. (citing Purdue Res. Found v. Sanofi-Synthelabo, S.A., 338 F.3d

773, 782 (7th Cir. 2003) (quoting                                     , 302 F.3d 707, 712 (7th Cir. 2002));

see also Curry v. Revolution Laboratories, LLC, 949 F.3d 385, 392-393 (7th Cir. 2020). Further,

the Court takes as true all well-plead facts in the Complaint and resolves any factual

                                     Greving, 743 F.3d at 491; Tamburo v. Dworkin, 601 F.3d 693,

700 (7th Cir. 2010).

                                                            aintiff filed suit against Defendant for



Plaintiff, Defendant is an international organization operating around the world, and in

states across the country, including Illinois (Doc. 22, ¶ 18) 3.                      While employed by

Defendant, Plaintiff worked for Defendant in Arkansas, Illinois, Indiana, and Missouri

(Doc. 1, ¶ 30). Plaintiff alleges that he, and others similarly situated, worked as day rate

employees of Defendant, and were paid a flat amount for each day worked, regardless of

the number of hours worked (Doc. 1, ¶¶ 2, 31-38). As a result

Plaintiff was not paid overtime compensation for hours worked over 40 in a work week

(Doc. 1, ¶¶ 2, 31-38).




3 Plaintiff generally alleges that Defendant has sufficient contacts with Illinois to establish specific personal
jurisdiction over Defendant (Doc. 1; Doc. 37), however Plaintiff does not specifically provide factual
allegations against Defendant so to establish general personal jurisdiction (Doc. 1); see also Doc. 14, p. 8
(Defendant argues that the Complaint does not allege that Defendant is incorporated under the laws of the



                                                       3
                                              Discussion

        This case involves claims under both fe

jurisdiction rests on a federal question, 28 U.S.C. § 1331, and supplemental jurisdiction,

28 U.S.C. § 1367. See Curry

                                                        sdiction over the defendant if either federal

law or the law of the state in which the court sits authorizes service of process to that

                Curry, 949 F.3d at 393 (citing Mobile Anesthesiologists Chicago, LLC v.

Anesthesia Assocs. of Houston Metroplex, P.A., 623 F.3d 440, 443 (7th Cir. 2010)).

        As the FLSA does not authorize nationwide service of process 4, this Court may

only exercise personal jurisdiction over De

the United States                       Curry, 949 F.3d at 393 (citing Fed. R. Civ. P. 4(k)(1)(A));

uBID, Inc. v. GoDaddy Group, Inc., 623 F.3d 421, 425 (7th Cir. 2010); Tamburo, 601 F.3d at

                                         authorizes nationwide service of process, personal

jurisdiction is governed by the law of the                                    llinois long-arm statute



permitted by the Illinois Constitution and by the United States

5/2-209(c); see also Curry, 949 F.3d at 393 (the Illinois long-arm statute permits the exercise



Clause); Mobile Anesthesiologists                                            no operative difference




4See Zimmerman v. JWCF, LP, 2011 WL 4501412, at *5 (N.D. Ill. Sept. 28, 2011) (citing Aviles v. Kunkle, 978
F.2d 201, 204 (5th Cir. 1992)); see also 29 U.S.C. § 216(b).

                                                    4
                                                  linois Constitution and the United States

Constitution in terms of subjecting a defendant to personal jurisdiction).

       Although two types of personal jurisdiction (general and specific) exist, here the

parties focus only on specific personal jurisdiction (see Doc. 22, p. 7; Doc. 38, p. 9). For

specific personal jurisdiction                                  with the forum state must

                                                                 Dworkin, 601 F.3d at 702.



directed his activities at the forum state or purposefully availed himself of the privilege

of conducting business in that state, and (2) the alleged injury arises out of the defendant's

                           Matlin v. Spin Master Corp.,

(citing Tamburo, 601 F.3d at 702 (relying on Burger King Corp. v. Rudzewicz, 471 U.S. 462,

472 (1985)).

                                                                                          the

claims brought by Plaintiff and potential Illinois opt-ins (See Doc. 22, p. 8). However,

Defendant argues that specific jurisdiction is lacking over potential claims brought by

employees who did not live or work in Illinois, i.e. the out-of-state opt-ins. In support,

Defendant argues that Bristol-Myers Squibb Co. v. Superior Court of California, 137 S.Ct. 1773

        Bristol-Myers                  Bristol-Myers involved an aggregate mass tort action

arising under California law, where there was no connection between the forum state

(California) and the specific claims asserted by non-resident plaintiffs. Bristol-Myers, 137

S.Ct. at 1781. Accordingly, the high court held that the state court lacked specific



                                              5
defendants. Id. at 1777.



Bristol-Myers and argues that the party status of the non-Illinois opt-ins requires each

potential opt-in plaintiff to establish personal jurisdiction over their claims against

Defendant. Specifically, Defendant argues that because the non-Illinois opt-ins would be

considered full parties to the FLSA lawsuit upon consent 5, then Bristol-Myers requires

each potential opt-in plaintiff to show minimum contacts between Defendant and the

forum state, Illinois. Defendant further argues that a motion to dismiss is a proper stage

at which to raise this personal jurisdiction argument because jurisdiction is a threshold

matter.

        Plaintiff, however, likens the representative nature of FLSA claims to Rule 23 class

actions. More specifically, Plaintiff maintains that the claims of the opt-in plaintiffs are

established solely by the named Plaintiff. In other words, once personal jurisdiction is

established for the claims of the named Plaintiff, Iannoti, then personal jurisdiction over

Defendant exists without further analysis into the potential opt-ins.                      Alternatively,

Plaintiff argues that any jurisdictional analysis over the out-of-state opt-ins should be

made after conditional certification once potential opt-ins are identified and elect to join

this matter.


5See Weirbach v. Cellular Connection, LLC
opt-ins parties to the lawsuit. The statut                                       party plaintiff to any such
action unless he gives his consent in writing to become such a party and such consent is filed in the court
                                                      ule of joinder giving legal status to individual opt-in


                                                     6
       In support, Plaintiff argues that Bristol-Myers has no bearing on the exercise of

personal jurisdiction by federal courts because it did not address the due process limits

of the Fifth Amendment. See Bristol-Myers

concerns the due process limits on the exercise of specific jurisdiction by a State, we leave

open the question whether the Fifth Amendment imposes the same restrictions on the

                                                          see also Mussat v. IQVIA, Inc., 953

F.3d 441 (7th Cir. 2020) (confirming that the question of whether Bristol-Myers extended



held that Bristol-Myers is not applicable to nationwide class actions filed in federal court

under federal statutes. Mussat, 953 F.3d at 441. Plaintiff also contends that applying

Bristol-Myers to FLSA collective actions would trespass on the broad remedial and



                                              e lawsuits where numerous employees have

                                           See Waters v. Day & Zimmerman NPS, Inc., 464

F.Supp.3d 455, 460-61 (D. Mass 2020), motion to certify appeal granted, 2020 WL 4754984 (D.

Mass. Aug. 14, 2020).

       Following Bristol-Myers and Mussat, the question remains whether Bristol-Myers

applies to a nationwide collective action filed in federal court under a federal statute. This

issue has resulted in a nationwide district-court split, with district courts across the

country taking various approaches. S                                                    , 469

F.Supp.3d 591, 613 (S.D.W. Va. 2020) (collecting cases); Green v. Verita Telecommunications

Corp., 2021 WL 2227379, at *4-*5 (N.D. Ohio June 2, 2021) (collecting cases). The majority

                                              7
                                                            the motion to dismiss stage or on a motion

                                                BMS does not apply to FLSA collective actions. See

Knecht v. C&W Facility Servs, Inc., --F.Supp.3d--, 2021 WL 1572795, at *4 (S.D. Ohio Apr.

20, 2021) (noting that the majority of district courts have found that BMS does not apply);

             , 469 F.Supp.3d at 613 (collecting cases). 6

           In distinguishing Bristol Myers, some district courts rely on the unique nature of

FLSA actions in holding that only the dynamics between the named plaintiff and

defendant matter for establishing jurisdiction. See O'Quinn,

long as the named plaintiff in an FLSA action was injured in the forum state by the



                   Waters, 464 F.Supp.3d at 460-61

plaintiff is a real party in interest and therefore a Court must have jurisdiction over each

plaintiff. In contrast, in an FLSA collective action the suit is between the named plaintiff

and the defendant. That other members of a putative class in the FLSA action must opt-

in does not change the dynamics of suit which remains between the plaintiff and

                    7




6   But see Maclin v. Reliable Reports of Texas, Inc.                                               Bristol-Myers
                                                        ecific jurisdiction over [out-of-state plaintiffs] against
                                                               , 2020 WL 6892013 (S.D. Ohio Nov. 24, 2020)

                                                                                 Greinstein v. Fieldcore Servs.
Solutions, LLC
different than out-of-state plaintiffs who joined the mass tort actions at issue in Bristol-Myers    Weirbach,
2020 WL 4674127, at *5.

7   See also, Hammond v. Floor & Décor Outlets of Am., Inc., 2020 WL 2473717, at *13 (M.D. Tenn. May 13, 2020)



                                                        8
        Other courts, including one in this circuit, have declined to consider this issue

prior to conditional certification. See Parker v. IAS Logistics DFW LLC, 2021 WL 170788, at

*3 (N.D. Ill. Jan. 1, 2021); Green, 2021 WL 2227379, at *4-*5 (citing Knecht, 2021 WL 1572795,

at *4 (declining to consider personal jurisdiction at the conditional certification stage,

                                                                                                    Warren

v. MBI Energy Servs., Inc., 2020 WL 5640617, at *2 (D. Colo. 2020) (addressing the

application of Bristol-Myers at the conditional certification

                     Belt v. P.F. Chang's China Bistro, Inc.,

                                                          it has jurisdiction over individuals who



                                                          Mussat clarifies the distinction between

nationwide class actions filed in federal court under federal law from mass-tort actions

based in state law, it is not clear whether the Seventh Circuit would likewise agree that

class actions and collective actions are sufficiently similar for the personal-jurisdiction

analysis See Parker                                                                                  Mussat



from a mass-tort action based in state law appears to indicate that the Seventh Circuit

would agree that Bristol-Myers                                       provided that class actions and

collective actions are deemed to be sufficiently similar for the personal-jurisdiction

analysis


                 Aiuto v. Publix Super Markets, Inc., 2020 WL 2039946, at *5 (N.D. Ga. Apr. 9, 2020) (Bristol-
Myers                               rsonal jurisdiction, regardless of where the opt-in plaintiffs may have


                                                    9
collective and class actions are similar, see Espenscheid, 705 F.3d at 772, the two actions are

                                  Genesis Healthcare Corp. v. Symczyk, 569 U.S. 66, 74 (2013).

       Accordingly, at this juncture, the Court is persuaded by those courts which have

declined to reach the question of personal jurisdiction before individuals have even been

given notice of the collective action and an opportunity to op-in. See Parker, 2021 WL

170788, at *3; Knecht, 2021 WL 1572795, at *4 (declining to consider the issue of personal

jurisdiction at conditional certification, in

dismissed at subsequent stages of the litigation if Defendant re-raises the issues of

personal jurisdiction . . . after the close of

persuasively reasoned, this approach aligns with how other jurisdictional disputes are



joining a suit due to lack of jurisdiction; they must wait until the party attempts to join,

                             Knecht, 2021 WL 1572795, at *4. Because it is currently unclear

whether any out-of-state opt-ins will even join the suit, the Court finds that this personal

jurisdictional analysis should take place after a ruling on the motion for conditional

certification.



DENIED, without prejudice.

       SO ORDERED.

       Dated: July 6, 2021

                                                   ______________________________
                                                   DAVID W. DUGAN
                                                   United States District Judge

                                              10
